Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Nathan Caruso and Jennifer Donner,                    Appeal from the 200th District Court of
 Appellants                                            Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                       15-000993). Opinion delivered by Chief
 No. 06-18-00081-CV         v.                         Justice Morriss and Justice Stevens,
                                                       participating.
 Nathaniel Young, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, Nathan Caruso and Jennifer Donner, pay all costs of
this appeal.




                                                      RENDERED MAY 10, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk